DETAILED ACTION
Claims 1-30 are presented for examination.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1-4, 8-9 and 12-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Averbuch et al. (US 9,843,596) hereinafter Averbuch.

In claim 1, Averbuch teaches 

extracting one or more tokens from raw machine data, the raw machine data generated by one or more components in an information technology environment (col. 10 lines 25-49, A “traffic analyzer” is a system for processing an incoming data stream and which extracts information (features) from the data stream. There are two types of statistical matrices related to network data: 1. Matrices with statistical information on metadata…. 2. Matrices with statistics of the payload); 
comparing the one or more tokens from the raw machine data to a first set of data patterns (col. 23 lines 54-59, High dissimilarity—different normal samples can have very different representations in the 256” space. In our experiments, there is a little overlap between most of the different normal samples in row vectors. High homogeneity—most of the normal samples use a very limited space in the 256” space. In our experiments, most of the samples use 1-5% of the 256” space, whereas 95-99% of the 256” space are never used); 
assigning the one or more tokens from the raw machine data to a new data pattern separate from the first set of data patterns based on a distance between the one or more tokens from the raw machine data and each data pattern in the first set being greater than a minimum cluster distance (col. 24 lines 42-48, 1. Generation of initial random clusters according to a pre-determined number of training representatives; 2. Computation of new cluster centers based on the random clusters; 3. Reassignment of the samples according to the new centers; col. 25 lines 12-21, i. Computation of pair-wise distances in the training matrix to provide a distances matrix; ii. Analysis of the distances matrix by the application of RLDM or AADB, which returns a selected group of ≧2, discriminating eigenvectors. This group of selected eigenvectors are the embedding matrix; iii. Saving of the embedding matrix as a baseline for the online detection); and 
updating the minimum cluster distance based on a creation of the new data pattern (col. 26 lines 4-16, Classification of the newly arrived data point as normal or abnormal (step 516 in FIG. 5) as follows: i. A density value, defined above, is computed using the baseline embedding matrix and the baseline density parameters (computed and saved in the training step); ii. The density value is placed in the baseline histogram (computed and saved in the training step); iii. A point that is mapped to the smallest bin of the baseline histogram is classified as an abnormal point. Otherwise, it is classified as a normal point (step 518 in FIG. 5)).  

In claim 2, Averbuch teaches 
The method of Claim 1, wherein assigning the one or more tokens from the raw machine data to a new data pattern further comprises assigning the one or more tokens from the raw machine data to the new data pattern prior to the raw machine data being indexed and stored in the information technology environment (col. 25 lines 24-34, i. Computation of the density value for each point in the embedding matrix (the number of points in its neighborhood); ii. Generation of a histogram of the density values; iii. Classification of all the data points in the smallest bin as abnormal points while all the other data points are classified as normal; iv. Classification of all abnormal points as intrusions; v. Saving of the computed density and histogram parameters as a baseline for the online detection step).  
In claim 3, Averbuch teaches 
The method of Claim 1, further comprising determining that the raw machine data is anomalous in response to an assignment of the one or more tokens from the raw machine data to the new data pattern (col. 24 lines 42-48, 1. Generation of initial random clusters according to a pre-determined number of training representatives; 2. Computation of new cluster centers based on the random clusters; 3. Reassignment of the samples according to the new centers).  

In claim 4, Averbuch teaches 
The method of Claim 1, further comprising: 
extracting one or more tokens from second raw machine data, the second raw machine data generated by the one or more components in the information technology environment (col. 10 lines 25-49, A “traffic analyzer” is a system for processing an incoming data stream and which extracts information (features) from the data stream. There are two types of statistical matrices related to network data: 1. Matrices with statistical information on metadata…. 2. Matrices with statistics of the payload); 
comparing the one or more tokens from second raw machine data to the first set of data patterns (col. 23 lines 54-59, High dissimilarity—different normal samples can have very different representations in the 256” space. In our experiments, there is a little overlap between most of the different normal samples in row vectors. High homogeneity—most of the normal samples use a very limited space in the 256” space. In our experiments, most of the samples use 1-5% of the 256” space, whereas 95-99% of the 256” space are never used); and 
assigning the one or more tokens from second raw machine data to a first data pattern in the first set of data patterns based on a distance between the one or more tokens from second raw machine data and the first data pattern being less than the updated minimum cluster distance (col. 26 lines 59-67, each row vector from matrix C is assigned to one of the clusters in G. The reduced training matrix A is updated with the new centers (representatives of each cluster). Let ai=gi, i=1, . . . , p. gi is the averaged vector of all the samples assigned to gi. The samples are reassigned to the clusters in G. according to the minimal distance between cs, s=1, . . . , m, to every new center ai=1, . . . , p).  

In claim 8, Averbuch teaches 
The method of Claim 1, further comprising: 
extracting one or more tokens from second raw machine data, the second raw machine data generated by the one or more components in the information technology environment (col. 10 lines 25-49, A “traffic analyzer” is a system for processing an incoming data stream and which extracts information (features) from the data stream. There are two types of statistical matrices related to network data: 1. Matrices with statistical information on metadata…. 2. Matrices with statistics of the payload);  -193-SPLK.061 APATENT 
comparing the one or more tokens from second raw machine data to the first set of data patterns (col. 23 lines 54-59, High dissimilarity—different normal samples can have very different representations in the 256” space. In our experiments, there is a little overlap between most of the different normal samples in row vectors. High homogeneity—most of the normal samples use a very limited space in the 256” space. In our experiments, most of the samples use 1-5% of the 256” space, whereas 95-99% of the 256” space are never used); 
assigning the one or more tokens from second raw machine data to a first data pattern in the first set of data patterns based on a distance between the one or more tokens from second raw machine data and the first data pattern being less than the updated minimum cluster distance (col. 26 lines 59-67, each row vector from matrix C is assigned to one of the clusters in G. The reduced training matrix A is updated with the new centers (representatives of each cluster). Let ai=gi, i=1, . . . , p. gi is the averaged vector of all the samples assigned to gi. The samples are reassigned to the clusters in G. according to the minimal distance between cs, s=1, . . . , m, to every new center ai=1, . . . , p); and 
updating a weight and cluster location of the first data pattern based on the assignment of the one or more tokens from second raw machine data to the first data pattern (col. 14 lines 37-67, compute for A its pair-wise distances matrix A,  (w)}={w.sub.k: k=1, . . . , n} is a weighting factor vector).  

In claim 9, Averbuch teaches 
The method of Claim 1, further comprising: 
extracting one or more tokens from second raw machine data, the second raw machine data generated by the one or more components in the information technology environment (col. 10 lines 25-49, A “traffic analyzer” is a system for processing an incoming data stream and which extracts information (features) from the data stream. There are two types of statistical matrices related to network data: 1. Matrices with statistical information on metadata…. 2. Matrices with statistics of the payload); 
comparing the one or more tokens from second raw machine data to the first set of data patterns (col. 23 lines 54-59, High dissimilarity—different normal samples can have very different representations in the 256” space. In our experiments, there is a little overlap between most of the different normal samples in row vectors. High homogeneity—most of the normal samples use a very limited space in the 256” space. In our experiments, most of the samples use 1-5% of the 256” space, whereas 95-99% of the 256” space are never used); 
assigning the one or more tokens from second raw machine data to a first data pattern in the first set of data patterns based on a distance between the one or more tokens from second raw machine data and the first data pattern being less than the updated minimum cluster distance (col. 26 lines 59-67, each row vector from matrix C is assigned to one of the clusters in G. The reduced training matrix A is updated with the new centers (representatives of each cluster). Let ai=gi, i=1, . . . , p. gi is the averaged vector of all the samples assigned to gi. The samples are reassigned to the clusters in G. according to the minimal distance between cs, s=1, . . . , m, to every new center ai=1, . . . , p); and 
updating a count of a number of sets of one or more tokens assigned to the first data pattern based on the assignment of the one or more tokens from second raw machine data to the first data pattern (col. 33 line 65-col. 34 line 1, this statistics is accumulated into global counters that are updated after the arrival of a new packet. These counters are created once in the training steps and they are global for all future packets).  
In claim 12, Averbuch teaches 
The method of Claim 1, further comprising: 
receiving second raw machine data sequentially after reception of the raw machine data (col. 9 lines 63-65, a multi-dimensional data of an incoming data stream (also called a “training data”) is received); 
extracting one or more tokens from the second raw machine data, the second raw machine data generated by the one or more components in the information technology environment (col. 10 lines 25-49, A “traffic analyzer” is a system for processing an incoming data stream and which extracts information (features) from the data stream. There are two types of statistical matrices related to network data: 1. Matrices with statistical information on metadata…. 2. Matrices with statistics of the payload); 
comparing the one or more tokens from second raw machine data to the first set of data patterns (col. 23 lines 54-59, High dissimilarity—different normal samples can have very different representations in the 256” space. In our experiments, there is a little overlap between most of the different normal samples in row vectors. High homogeneity—most of the normal samples use a very limited space in the 256” space. In our experiments, most of the samples use 1-5% of the 256” space, whereas 95-99% of the 256” space are never used); and 
assigning the one or more tokens from second raw machine data to a first data pattern in the first set of data patterns based on a distance between the one or more tokens from second raw machine data and the first data pattern being less than the updated minimum cluster distance (col. 26 lines 59-67, each row vector from matrix C is assigned to one of the clusters in G. The reduced training matrix A is updated with the new centers (representatives of each cluster). Let ai=gi, i=1, . . . , p. gi is the averaged vector of all the samples assigned to gi. The samples are reassigned to the clusters in G. according to the minimal distance between cs, s=1, . . . , m, to every new center ai=1, . . . , p).  

In claim 13, Averbuch teaches 
The method of Claim 1, further comprising: 
adding the new data pattern to the first set of data patterns (col. 17 line 62-col. 18 line 6, The statistics of a newly arrived data point from the multi-dimensional raw data are added to the statistical matrix as done to the raw data processed by OFID. In other words, the normalization process applied in OFID in the training phase is performed here again on a new population which includes the newly arrived data point. In essence, the OFID process is applied to an extended matrix which contains the original multi-dimensional data plus the newly added data point. This newly arrived data point is normalized with the rest of the existing source data and is then embedded and detected correctly); 
determining that a number of data patterns in the first set exceeds a threshold (col. 47 TABLE 8, Anomaly detection parameters configuration, 36 thresholds parameters that have to be carefully configured and fine turned by the user/system); and 
merging one or more data patterns in the first set to form a smaller set of data patterns (col. 17 lines 6-12, Since the majority of the points in me data are normal, all the normal points have a higher number of neighbors and their normalized density value is mapped into the upper bins in histΦ. Conversely, since the abnormal points are a minority, these points have a smaller number of neighbors and their normalized density value is mapped into the smallest bin. Therefore, all the points in the smallest bin are classified as abnormal points).  

In claim 14, Averbuch teaches 
The method of Claim 1, further comprising: 
adding the new data pattern to the first set of data patterns (col. 17 line 62-col. 18 line 6, The statistics of a newly arrived data point from the multi-dimensional raw data are added to the statistical matrix as done to the raw data processed by OFID. In other words, the normalization process applied in OFID in the training phase is performed here again on a new population which includes the newly arrived data point. In essence, the OFID process is applied to an extended matrix which contains the original multi-dimensional data plus the newly added data point. This newly arrived data point is normalized with the rest of the existing source data and is then embedded and detected correctly); 
determining that a number of data patterns in the first set exceeds a threshold (col. 47 TABLE 8, Anomaly detection parameters configuration, 36 thresholds parameters that have to be carefully configured and fine turned by the user/system); 
merging one or more data patterns in the first set to form a smaller set of data patterns (col. 19 lines 49-55, i. Computation of the density value for each data point in the embedding matrix (the number of points in its neighborhood); ii. Generation of a histogram of the density values; iii. Classification of all the data points in the smallest bin as abnormal points while all the other data points are classified as normal); and 
updating the updated minimum cluster distance based on the smaller set of data patterns (col. 26 lines 4-16, Classification of the newly arrived data point as normal or abnormal (step 516 in FIG. 5) as follows: i. A density value, defined above, is computed using the baseline embedding matrix and the baseline density parameters (computed and saved in the training step); ii. The density value is placed in the baseline histogram (computed and saved in the training step); iii. A point that is mapped to the smallest bin of the baseline histogram is classified as an abnormal point. Otherwise, it is classified as a normal point (step 518 in FIG. 5)).  

In claim 15, Averbuch teaches 
The method of Claim 1, further comprising: 
adding the new data pattern to the first set of data patterns (col. 17 line 62-col. 18 line 6, The statistics of a newly arrived data point from the multi-dimensional raw data are added to the statistical matrix as done to the raw data processed by OFID. In other words, the normalization process applied in OFID in the training phase is performed here again on a new population which includes the newly arrived data point. In essence, the OFID process is applied to an extended matrix which contains the original multi-dimensional data plus the newly added data point. This newly arrived data point is normalized with the rest of the existing source data and is then embedded and detected correctly); 
determining that a number of data patterns in the first set exceeds a threshold (col. 47 TABLE 8, Anomaly detection parameters configuration, 36 thresholds parameters that have to be carefully configured and fine turned by the user/system); 
merging one or more data patterns in the first set to form a smaller set of data patterns (col. 20 lines 23-33, i. Computation of the density value using the baseline embedding matrix and the baseline density parameters (computed and saved in the training step); ii. Placement of the density value in the baseline histogram (also computed and saved in the training step); iii. Classification of a point mapped to the smallest bin of the baseline histogram as an abnormal point. If the point is not mapped to the smallest bin, it is classified as a normal point); and 
updating the updated minimum cluster distance based on a shortest distance between any two data patterns in the smaller set of data patterns (col. 26 lines 4-16, Classification of the newly arrived data point as normal or abnormal (step 516 in FIG. 5) as follows: i. A density value, defined above, is computed using the baseline embedding matrix and the baseline density parameters (computed and saved in the training step); ii. The density value is placed in the baseline histogram (computed and saved in the training step); iii. A point that is mapped to the smallest bin of the baseline histogram is classified as an abnormal point. Otherwise, it is classified as a normal point (step 518 in FIG. 5)).  

In claim 16, Averbuch teaches 
The method of Claim 1, wherein extracting one or more tokens from raw machine data further comprises: 
identifying one or more delimiters in the raw machine data (col. 38 TABLE 1); and 
identifying the one or more tokens based on the identified one or more delimiters (col. 38 TABLE 1).  
In claim 17, Averbuch teaches 
The method of Claim 1, wherein extracting one or more tokens from raw machine data further comprises: 
identifying one or more delimiters in the raw machine data, wherein the one or more delimiters comprise at least one of a blank space, a comma, a period, a semicolon, a dash, or a pipe (col. 38 TABLE 1); 
identifying the one or more tokens based on the identified one or more delimiters (col. 38 TABLE 1).  

In claim 18, Averbuch teaches 
The method of Claim 1, wherein comparing the one or more tokens from the raw machine data to a first set of data patterns further comprises determining a distance between the one or more tokens from the raw machine data and each data pattern in the first set of data patterns (col. 26 lines 59-67, each row vector from matrix C is assigned to one of the clusters in G. The reduced training matrix A is updated with the new centers (representatives of each cluster). Let ai=gi, i=1, . . . , p. gi is the averaged vector of all the samples assigned to gi. The samples are reassigned to the clusters in G. according to the minimal distance between cs, s=1, . . . , m, to every new center ai=1, . . . , p).  

In claim 19, Averbuch teaches 
The method of Claim 1, wherein comparing the one or more tokens from the raw machine data to a first set of data patterns further comprises determining a distance between the one or more tokens from the raw machine data and a centroid of each data pattern in the first set of data patterns (col. 25 lines 12-21, i. Computation of pair-wise distances in the training matrix to provide a distances matrix; ii. Analysis of the distances matrix by the application of RLDM or AADB, which returns a selected group of r, r≧2, discriminating eigenvectors. This group of selected eigenvectors are the embedding matrix; iii. Saving of the embedding matrix as a baseline for the online detection).  

In claim 20, Averbuch teaches 
The method of Claim 1, wherein the minimum cluster distance comprises a shortest distance between any two data patterns in the first set of data patterns (col. 26 lines 59-67, each row vector from matrix C is assigned to one of the clusters in G. The reduced training matrix A is updated with the new centers (representatives of each cluster). Let ai=gi, i=1, . . . , p. gi is the averaged vector of all the samples assigned to gi. The samples are reassigned to the clusters in G. according to the minimal distance between cs, s=1, . . . , m, to every new center ai=1, . . . , p).  

In claim 21, Averbuch teaches 
The method of Claim 1, wherein updating the minimum cluster distance further comprises: 
determining that a first distance between the new data pattern and a first data pattern in the first set of data patterns is shorter than the minimum cluster distance (col. 25 lines 12-21, i. Computation of pair-wise distances in the training matrix to provide a distances matrix; ii. Analysis of the distances matrix by the application of RLDM or AADB, which returns a selected group of r, r≧2, discriminating eigenvectors. This group of selected eigenvectors are the embedding matrix; iii. Saving of the embedding matrix as a baseline for the online detection); and 
updating the minimum cluster distance to be the first distance (col. 26 lines 59-67, each row vector from matrix C is assigned to one of the clusters in G. The reduced training matrix A is updated with the new centers (representatives of each cluster). Let ai=gi, i=1, . . . , p. gi is the averaged vector of all the samples assigned to gi. The samples are reassigned to the clusters in G. according to the minimal distance between cs, s=1, . . . , m, to every new center ai=1, . . . , p).  

In claim 22, Averbuch teaches 
The method of Claim 1, wherein the one or more tokens from the raw machine data are comprised within a string vector (col. 25 lines 50-61, i. The new 256′ row vector is divided by the baseline unified training distribution matrix (510 in FIG. 5); ii. Random vectors are generated from the application of RP. An inner product is computed between a random vector from RP and the normalized vector from step i (512 in FIG. 5); iii. The newly arrived row vector is replaced by the logarithm of the output from its random projection; iv. The random projected row vector is the output of the pre-processing step).  

In claim 23, Averbuch teaches 
The method of Claim 1, wherein the one or more tokens from the raw machine data are comprised within a string vector, and wherein each element of the string vector corresponds to one of the one or more tokens (col. 25 line 65-col. 26 line 3, the row vector is analyzed by the application of the GH using the baseline embedding matrix (computed and saved in the training step). The analysis returns a matrix extension. The matrix extension is the new embedding vector of the new sample).

Claims 24-25 and 27 are essentially same as claims 1-3 except that they recite claimed invention as a system and are rejected for the same reasons as applied hereinabove.

In claim 26, Averbuch teaches 
The system of Claim 24, wherein execution of the computer-executable instructions further causes the system to assign the one or more tokens from the raw machine data to the new data pattern online as the raw machine data is ingested into a data ingestion pipeline of the information technology environment (col. 26 lines 59-67, each row vector from matrix C is assigned to one of the clusters in G. The reduced training matrix A is updated with the new centers (representatives of each cluster). Let ai=gi, i=1, . . . , p. gi is the averaged vector of all the samples assigned to gi. The samples are reassigned to the clusters in G. according to the minimal distance between cs, s=1, . . . , m, to every new center ai=1, . . . , p).


Claims 28-30 are essentially same as claims 1-2 and 26 except that they recite claimed invention as a non-transitory computer-readable media and are rejected for the same reasons as applied hereinabove.

6.	Claims 5-7 and 10-11 are objected to as being dependent upon a rejected baseclaim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
None of the prior arts of record teaches the listed below limitations as recited in claims 5-7 and 10-11. 

Claim 5 
The method of Claim 1, further comprising: 
extracting one or more tokens from second raw machine data, the second raw machine data generated by the one or more components in the information technology environment; 
comparing the one or more tokens from second raw machine data to the first set of data patterns; 
assigning the one or more tokens from second raw machine data to a first data pattern in the first set of data patterns based on a distance between the one or more tokens from second raw machine data and the first data pattern being less than the updated minimum cluster distance; 
determining that the first data pattern does not completely describe the one or more tokens from second raw machine data; and  -192-SPLK.061 APATENT 
updating the first data pattern to include a wildcard such that the updated first data pattern completely describes the one or more tokens from second raw machine data.  

Claim 6 
The method of Claim 1, further comprising: 
extracting one or more tokens from second raw machine data, the second raw machine data generated by the one or more components in the information technology environment; 
comparing the one or more tokens from second raw machine data to the first set of data patterns; 
assigning the one or more tokens from second raw machine data to a first data pattern in the first set of data patterns based on a distance between the one or more tokens from second raw machine data and the first data pattern being less than the updated minimum cluster distance, wherein the first data pattern comprises a wildcard at a first position; 
determining a distribution of token values at the first position in sets of one or more tokens assigned to the first data pattern; 
determining that a token value at the first position in the one or more tokens from second raw machine data falls below a percentile in the distribution; and 
determining that the second raw machine data is anomalous in response to the token value at the first position in the one or more tokens from second raw machine data falling below the percentile.  

Claim 7 
The method of Claim 1, further comprising: 
extracting one or more tokens from second raw machine data, the second raw machine data generated by the one or more components in the information technology environment; 
comparing the one or more tokens from second raw machine data to the first set of data patterns; 
assigning the one or more tokens from second raw machine data to a first data pattern in the first set of data patterns based on a distance between the one or more tokens from second raw machine data and the first data pattern being less than the updated minimum cluster distance, wherein the first data pattern comprises a wildcard at a first position; 
determining a distribution of token values at the first position in sets of one or more tokens assigned to the first data pattern; 
determining that a token value at the first position in the one or more tokens from second raw machine data falls above a percentile in the distribution; and 
determining that the second raw machine data is anomalous in response to the token value at the first position in the one or more tokens from second raw machine data falling above the percentile.  

Claim 10 
The method of Claim 1, further comprising: 
extracting one or more tokens from second raw machine data, the second raw machine data generated by the one or more components in the information technology environment; 
comparing the one or more tokens from second raw machine data to the first set of data patterns; 
assigning the one or more tokens from second raw machine data to a first data pattern in the first set of data patterns based on a distance between the one or more tokens from second raw machine data and the first data pattern being less than the updated minimum cluster distance; 
determining average token values of sets of one or more tokens assigned to the first data pattern; and 
updating a cluster location of the first data pattern based on the average token values.  

Claim 11 
The method of Claim 1, further comprising: 
extracting one or more tokens from second raw machine data, the second raw machine data generated by the one or more components in the information technology environment; 
comparing the one or more tokens from second raw machine data to the first set of data patterns; 
assigning the one or more tokens from second raw machine data to a first data pattern in the first set of data patterns based on a distance between the one or more tokens from second raw machine data and the first data pattern being less than the updated minimum cluster distance;  -194-SPLK.061 APATENT 
updating a weight and cluster location of the first data pattern based on the assignment of the one or more tokens from second raw machine data to the first data pattern; and updating the updated minimum cluster distance based on the updated cluster location of the first data pattern.  

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on 892 form.

Examiner’s Note: Examiner has cited particular figures, and paragraphs in the references as applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested for the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAWEN A PENG whose telephone number is (571)270-5215. The examiner can normally be reached Mon thru Fri 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on 571-272-3677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUAWEN A PENG/Primary Examiner, Art Unit 2157